FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is final.

This office action is in responsive to communication(s): 
Amendment filed on 4/29/2022.
Application filed on 7/21/2021 with effective filing date of 9/2/2014 based on ancestral applications 14/839916 now US Patent 9974467, 15/627069 now US Patent 11107567 and provisional applications 62/129828 and 62/044990.

The status of the claims is summarized as below:
Claims 1-23 are pending. 
Claims 1, 22-23 are independent claims.
In the amendment, claims, 1, 7-8, 22-23 have been amended.
The double patenting rejection is respectfully withdrawn in light of the amendment.

Response to Arguments

	The examiner acknowledges the amendment made to claims 1, 7-8, 22-23 in the amendment filed on 4/29/2022.
	The double patenting rejection is respectfully withdrawn in light of the amendment.

	Applicant’s arguments filed 4/29/2022 have been fully considered but they are directed to newly amended language which is now rejected with new ground of rejection in light of Mestas and Chaudhri.



Specification
	Applicant is reminded to include and update any data (serial number, patent number, etc…) concerning co-pending or related applications listed in the specification - e.g. 14/839916 and 15/627069 have both been patented. 

Information Disclosure Statement
	The information disclosure statement(s) filed on 4/13/2022, 4/20/2022, 5/6/2022, 5/13/2022, 6/2/2022, 6/9/2022, 6/15/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 12-15, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mestas et al. (US Pub 20140244009, hereinafter Mestas, from IDS), in view of Chaudhri et al. (US Pub 20100231612, hereinafter Chaudhri). 

Per claim 1, Mestas teaches:
An electronic device, comprising: 
	a display; ([0276-0277] Fig. 74B-74P illustrate a mobile commutation device with registration interfaces shown on a display);
	one or more processors; ([0276-0277] Fig. 74B-74P illustrate a mobile commutation device which includes a processor for executing an application with interfaces shown in Fig. 74B-74P);
	a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0276-0277] Fig. 74B-74P illustrate a mobile commutation device which includes memory for storing application executing on the device);
		receiving historical activity data representing physical activity performed by a user; and ([0272, 0276, 0285-0286] Fig. 82D shows recent user activity is shown on a user profile page based on tracked physical activity gathered form one or more wearable devices);
		displaying an aggregated view of the historical activity data, wherein the aggregate view concurrently includes: ([0370-0373] Fig. 124A-124C shows an activity tracking interface where tracked activity types are identified);
			an activity indicator comprising: ([0370-0373] Fig. 124C shows at the bottom an activity indicator graph 12411; see also FIGS. 125A-125C, 126A-126C, 127A-127C, 128A-128C, 129A-129C, 130A-130C, 131A-131C, 132A-132C, 133A-133C and 134A-134C);
				a first indicator representative of an aggregate amount of a first type of physical activity performed by a user during a period of time; ([0371] Fig. 124C shows a graph 12411 where each activity types such as bike, run, walk, are distinguished using different trendline over a time period);
				a second indicator representative of an aggregate amount of a second type of physical activity performed by the user during the period of time; and ([0371] Fig. 124C shows a graph 12411 where each activity types such as bike, run, walk, are distinguished using different trendline over a time period);

				a third indicator representative of an aggregate amount of a third type of physical activity performed by the user during the period of time; and ([0371] Fig. 124C shows a graph 12411 where each activity types such as bike, run, walk, are distinguished using different trendline over a time period);
			a first partition that includes a first representation of a physical activity selected from one of the first, the second, and the third type of physical activity, wherein the first representation of the physical activity is visually separate from the first indicator, the second indicator, and the third indicator; ([0371] Fig. 124C shows on top a first partition “Walk 527” that is a representation of a first activity type, and separate from the activity indicator 12411 below);
		[


			displaying a second partition that includes a second representation of physical activity selected from one of the first, second, or third type of physical activity, wherein the physical activity corresponding to the first partition is visually separate from the physical activity corresponding to the second partition. ([0371] Fig. 124C shows on top a first partition “Bike 130” that is a representation of a second activity type, and separate from the activity indicator 12411 below).

		Although Mestas teaches a user interface of an aggregated view of historical physical activity data with activity indicator and different partitions (Fig. 124C), Mestas does not explicitly teach a scrolling input to view partition(s) that extend beyond the display and is not shown before the scrolling input; Chaudhri teaches enabling user to scroll the user interface when a soft keyboard is blocking part of the display:
		…
		while displaying the aggregated view ([0165-0166] Fig. 5H show a viewing area 548 of a grocery list that’s partially hidden from the viewing area, where a vertical swipe gesture is detected; [0170-0172] Fig. 5I-5J show that in response to the swipe gesture, the grocery list is scrolled to show the rest of the items in Fig. 5J; in some embodiment, the viewing area remains the same with the soft keyboard displayed after the scrolling stops);
		in response to detecting the scrolling input:
			ceasing to display at least a portion of ([0170-0172] Fig. 5I-5J show that in response to the swipe gesture, the grocery list is scrolled to show the rest of the items in Fig. 5J where a portion of what was shown in Fig. 5I ceased to be displayed; in some embodiment, the viewing area remains the same with the soft keyboard displayed after the scrolling stops);
	Chaudhri and Mestas are analogous arts because Chaudhri also teaches displaying of user interface in a limited screen size such as a mobile phone. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Chaudhri and Mestas before him/her, to modify the teachings of Mestas to include the teachings of Chaudhri scrolling method when the soft keyboard is displayed. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide ways for user to scroll the user interface displayed while the soft keyboard is being displayed.

Per claim 2, Mestas further teaches:
The electronic device of claim 1, wherein the aggregate amount of the first type of physical activity comprises an amount of Calories expended by the user in performing the first type of physical activity over a period of time. ([0371] Fig. 130C, 131C, 132C, 133C show an activity indicator which comprises calorie expended for each type of physical activity over a period of time).

Per claim 3, Mestas teaches:
The electronic device of claim 1, wherein the aggregate amount of the second type of physical activity comprises a number of minutes spent by the user in performing the second type of physical activity over the period of time. ([0371-0373] Fig. 130C shows each type of activities, total time spend on each activity and total calories for each activity; Fig. 134C shows another view with user activities illustrated with interlocking shapes of blocks, where variations of visual representations may be used to represent activity type, amount of activity, and a time at which the activity was performed).

Per claim 4, Mestas further teaches:
The electronic device of claim 1, wherein the aggregate amount of the third type of physical activity comprises a number of segments of time during which the user performed the third type of physical activity over the period of time. ([0371-0372] Fig. 126C and 127C show portions of time during the day each activity is performed among three different type of activities; also see Fig. 124C, Fig. 129A-129C, 130A-130C).

Per claim 5, Although Mestas teaches displaying the activities indicator and partitions where the activity indicator for the third type of activity comprises segments of time ([0372] Fig. 129C, 130C), Mestas does not explicitly teach hourlong segment of time; Mestas further teaches in another embodiment:
The electronic device of claim 4, wherein the segments of time comprise hour-long segments of time. ([0313-0314] Fig. 89D: user may select option to view hourly breakdown of activity points).
		Mestas and Mestas-Chaudhri are analogous arts because Mestas also teaches other embodiments of user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Mestas-Chaudhri before him/her, to modify the teachings of Mestas-Chaudhri to include the teachings of Mestas with alternate view of activity including breakdown of activities on hourly basis each activity type. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with breakdowns of user activities performed on a finer grain timeline to help the users to better visualize when and how long different activities were performed.

Per claim 6, Mestas further teaches:
The electronic device of claim 1, wherein the period of time comprises a day. ([0370-0371] Fig. 124C shows the time period for the activities comprises a day from 8:05am to 10:31pm).

Per claim 7, Mestas teaches concurrent display of an activity indicator comprising three different activity indicators (Fig. 124A-124C, 125A-125C, 126A-126C, 127A-127C, 128A-128C, 129A-129C, 130A-130C, 131A-131C, 132A-132C, 133A-133C and 134A-134C), and with partitions corresponding to each type of activity with textual representations (Fig. 124C, 130C), Mestas further teaches scrollable screens of breakdown of each activity summary: 
The electronic device of claim 1, wherein: 
		the first representation of the physical activity in the first partition includes a textual representation of the aggregate amount of the first type of physical activity performed by the user during the period of time and a graph representation of the first type of physical activity performed by the user during the period of time; and (Fig. 127A shows both textual and graph summary of a first type of activity – walking - during the time period, with the arrows  indicating further screens to the left and right, one of which would lead to Fig. 127B which shows both textual and graph summary of a second type of activity – running – during the time period);
		the second representation of the physical activity in the second partition includes a textual representation of the aggregate amount of the second type of physical activity performed by the user during the period of time and a graph representation of the second type of physical activity performed by the user during the period of time. (Fig. 127A shows both textual and graph summary of a first type of activity – walking - during the time period, with the arrows indicating further screens to the left and right, one of which would lead to Fig. 127B which shows both textual and graph summary of a second type of activity – running – during the time period).

Per claim 12, Mestas-Chaudhri do not teach the aggregated view comprising a reward partition; Mestas in another embodiment teaches:
The electronic device of claim 1, wherein the aggregated view of the historical activity data further comprises a reward partition comprising one or more rewards obtained by the user during the period of time. ([0313] Fig. 89C show a user profile interface comprising total points/physical activities performed by the user, various records and trophies collected by the user during the time period of accumulating the activity point; see also Fig. 108A-108B [0353-0354]).
		Mestas and Mestas-Chaudhri are analogous arts because Mestas also teaches other embodiments of user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Mestas-Chaudhri before him/her, to modify the teachings of Mestas-Chaudhri to include the teachings of Mestas where a user profile page would include aggregate view of user physical activity with a reward partition. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with a user interface with comprehensive view of short- and long-term activities performed by a user, including a detailed user activity summary for a day along with any rewards in view of the total physical activities performed by the user.

Per claim 13, Mestas-Chaudhri do not teach the aggregated view comprising a reward partition; Mestas in another embodiment teaches:
The electronic device of claim 1, wherein the aggregated view of the historical activity data further comprises a summary partition comprising a textual representation of a number of steps taken by the user and a distance traveled by the user during the period of time. ([0307] Fig. 89A show a home interface for tracked activity point of a user, where it displays the total number of steps taken of “956” and a distance traveled of “2.3” mile).
		Mestas and Mestas-Chaudhri are analogous arts because Mestas also teaches other embodiments of user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Mestas-Chaudhri before him/her, to modify the teachings of Mestas-Chaudhri to include the teachings of Mestas where a user profile page summarizing physical activities performed by a user would include the total steps and distance travelled. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with an alternative user interface to show an accumulated amount physical activity performed by a user in relation to a goal and detailed summary information such as total steps taken and total distance travelled, thereby enhancing user experiences.

Per claim 14, Mestas further teaches:
The electronic device of claim 1, wherein the first indicator, the second indicator, and the third indicator are concentric rings. (Fig. 126C shows concentric arches for the three activities).

Per claim 15, Mestas-Chaudhri further teaches: 
The electronic device of claim 1, the one or more programs further including instructions for: 
		receiving a request to view a monthly aggregated view of the historical activity data for a month; and ([0347-0349] Fig. 105, 105A-105D show that user can select the month button in shown in Fig. 105A-105B to further display user activity data in a monthly aggregated view);
		in response to receiving the request to view the monthly aggregated view of the historical activity data for the month, displaying the monthly aggregated view of the historical activity data for the month. ([0347-0349] Fig. 105, 105A-105D show that user can select the month button in shown in Fig. 105A-105B to further display user activity data in a monthly aggregated view).
		Mestas and Mestas-Chaudhri are analogous arts because Mestas also teaches other embodiments of user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Mestas-Chaudhri before him/her, to modify the teachings of Mestas-Chaudhri to include the teachings of Mestas different time period of user activity data can be presented in daily/weekly/monthly/yearly views. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with an alternative user interface and capability to show physical activities performed by a user for different time period such as on a daily/weekly/monthly/yearly basis. 

Per claim 17, Mestas further teaches:
The electronic device of claim 15, the one or more programs further including instructions for: 
		detecting a change in orientation of the electronic device while the monthly aggregated view of the historical activity data for the month is being displayed; and ([0348] Fig. 105A shows a monthly aggregate view of the activity data for the month Feb – “48654” points - at the bottom of the screen; Fig. 105B shows a change in orientation of the device, where the monthly view only includes a graph view for the month);
		in response to detecting the change in orientation of the electronic device while the monthly aggregated view of the historical activity data for the month is being displayed, displaying a graph view of the historical activity data for the month. ([0348] Fig. 105A shows a monthly aggregate view of the activity data for the month Feb at the bottom of the screen; Fig. 105B shows a change in orientation of the device, where the monthly view only includes a graph view for the month).
		Mestas and Mestas-Chaudhri are analogous arts because Mestas also teaches other embodiments of user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Mestas-Chaudhri before him/her, to modify the teachings of Mestas-Chaudhri to include the teachings of Mestas where a user profile page would include aggregate view of user physical activity with a reward partition. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with a user interface with comprehensive view of short- and long-term activities performed by a user, including a detailed user activity summary for a day along with any rewards in view of the total physical activities performed by the user.

Per claim 18, Mestas-Chaudhri further teaches:
The electronic device of claim 17, wherein the graph view comprises a line graph of the aggregate amount of the first type of physical activity performed by the user for two or more days during the month. (Mestas [0348] Fig. 105B shows a line graph of aggregate amount of physical activity performed by the user for each day during the month).

Per claim 19, Mestas-Chaudhri further teaches:
The electronic device of claim 17, wherein the graph view comprises a textual description of a number of Calories burned during the month and a textual description of a number of workouts performed during the month. (Mestas [0348] Fig. 105B shows total number of calories at the bottom of the screen).

Per claim 20, Mestas-Chaudhri further teaches:
The electronic device of claim 17, wherein the graph view comprises a textual description of a workout performed during the month. (Mestas [0348] Fig. 105B shows the steps number during the month).

Per claim 21, Mestas-Chaudhri further teaches:
The electronic device of claim 1, the one or more programs further including instructions for: 
		receiving a request to view an achievement interface comprising one or more rewards obtained by the user; and ([0353-0354] Fig. 108A-108B show a user profile user interface with a records/trophies sections upon scrolling of the user interface);
		in response to receiving the request to view the achievement interface comprising one or more rewards obtained by the user, displaying the achievement interface comprising one or more rewards obtained by the user. ([0353-0354] Fig. 108A-108B show a user profile user interface with a records/trophies sections upon scrolling of the user interface, where one or more records/trophies are displayed in the user interface).
		Mestas and Mestas-Chaudhri are analogous arts because Mestas also teaches other embodiments of user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Mestas-Chaudhri before him/her, to modify the teachings of Mestas-Chaudhri to include the teachings of Mestas where a user profile page would include aggregate view of user physical activity with a reward partition. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with an alternate user interface of total user activities performed along with any records/rewards received to further incentivize user for better performance.

Per claim 22, claim 22 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 23, claim 23 is a non-transitory medium ([0276-0277] Fig. 74B-74P illustrate a mobile commutation device which includes memory) claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Claim(s) 8-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mestas et al. (US Pub 20140244009, hereinafter Mestas), in view of Chaudhri et al. (US Pub 20100231612, hereinafter Chaudhri), and Hoffman et al. (US Pub 20110098928, hereinafter Hoffman, from IDS).

Per claim 8, Mestas-Chaudhri do not explicitly teach an alternate view of the partition upon user selection; Hoffman further teaches:
The electronic device of claim 7, the one or more programs further including instructions for: 
	receiving a selection of the first partition or the second partition; and 
	in response to receiving the selection of the first partition or the second partition, replacing the selected partition with an alternate view of the selected partition. ([0164] Fig. 21A shows when the user selects on any partition of the bar, an alternate view of more detailed information for each partition is displayed).
		Hoffman and Mestas-Chaudhri are analogous arts because Hoffman also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Hoffman and Mestas-Chaudhri before him/her, to modify the teachings of Mestas-Chaudhri to include the teachings of Hoffman where an alternate detailed view of a type of physical activity of the user may be presented upon user selection. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide detailed information on the selected type of physical activity performed by the user.

Per claim 9, Mestas-Chaudhri-Hoffman further teaches:
The electronic device of claim 8, wherein the alternate view of the selected partition comprises additional information from that displayed within the selected partition. (Hoffman [0162, 0164] Fig. 21A shows when the user select on the bar 2107a or 2107b in a graph view, an alternate view of more detailed information for each selected bar is displayed for a specific type of activity).

Per claim 10, Mestas further teaches different graphs for showing summary of different type of activities performed by the user during a time period, such as summary screen for a specific type of activity shown in Fig. 125A-129A; but Mestas-Chaudhri do not explicitly teach that the aggregated view further comprising a workout partition associated with a workout; Hoffman further teaches:
The electronic device of claim 1, wherein the aggregated view of the historical activity data further comprises a workout partition associated with a workout performed by the user. ([0173] if both run/walk activities are detected, user redirected to Fig. 26; [070-0171] Fig. 26 shows a workout summary page with aggregate historical data shown in section 2617 broken down by each workout, where the most recent workout is shown in section 2601).
		Hoffman and Mestas-Chaudhri are analogous arts because Hoffman also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Hoffman and Mestas-Chaudhri before him/her, to modify the teachings of Mestas-Chaudhri to include the teachings of Hoffman the aggregate view would include a workout partition to show a specific workout information. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide an alternate aggregate view of different type of physical activities performed by a user broken down by workouts, along with information on a specific selected workout, to enhance user experiences.

Per claim 11, Mestas-Chaudhri-Hoffman further teaches:
The electronic device of claim 10, wherein the workout partition comprises: 
		a textual description of the workout; (Hoffman [0112] Fig. 9A shows textual descriptions of a running workout in various places, e.g. “RUN TOTAL”);
		a textual representation of a time spent performing the workout; (Hoffman [0114] Fig. 9A shows a duration for the run – “47’27”” in field 907);
		a textual representation of a number of Calories expended performing the workout; and (Hoffman [0114] Fig. 9A shows a total calorie for the run – “584”);
		a graph representation of an attribute of the workout. (Hoffman Fig. 9A show a graph for the run).

Per claim 16, Mestas-Chaudhri further teach a monthly view of daily activities performed by a user (Fig. 105A-105B), but Mestas-Chaudhri do not teach breaking down of different activity types on a daily basis; Hoffman further teaches:
The electronic device of claim 15, wherein the monthly aggregated view of the historical activity data for the month comprises: 
		one or more daily activity indicators, wherein each of the one or more daily activity indicators is associated with a day of the month, and wherein each of the one or more daily activity indicators comprises: ([0244] Fig. 56 shows activities view for the month of Jun to Oct, where daily activity indicator is displayed for each day of a month that includes user activities);
			a first indicator representative of an aggregate amount of a first type of physical activity performed by the user during the associated day; ([0244] Fig. 56 shows a bar for each day with activities for a specific month, where each bar can be broken down with different states of activities such as low, medium or high);
			a second indicator representative of an aggregate amount of a second type of physical activity performed by the user during the associated day; and  ([0244] Fig. 56 shows a bar for each day with activities for a specific month, where each bar can be broken down with different states of activities such as low, medium or high);
			a third indicator representative of an aggregate amount of a third type of physical activity performed by the user during the associated day. ([0244] Fig. 56 shows a bar for each day with activities for a specific month, where each bar can be broken down with different states of activities such as low, medium or high).
		Hoffman and Mestas-Chaudhri are analogous arts because Hoffman also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Hoffman and Mestas-Chaudhri before him/her, to modify the teachings of Mestas-Chaudhri to include the teachings of Hoffman where a breakdown of activity types are included in the monthly view of the daily activities performed by a user. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a finer grain view of the type of activities performed by a user in a bigger picture view such as monthly view to provide user with more information in an aggregate graph.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176